06/10/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0134



                                    No. DA 19-0134


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

JESSIE AARON SCHULZ,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor, Appellees are granted an extension of time to

and including July 10, 2020, within which to prepare, serve, and file its response

brief.




MP                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 10 2020